Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 21, 2019

                                     No. 04-19-00461-CV

                                       Nancy ALANIS,
                                          Appellant

                                               v.

                          WELLS FARGO BANK NA, as Trustee,
                                    Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2019-CV-00584
                        Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
       Appellant’s response to the court regarding the issue of possession and her notice
regarding omitted items from the clerk’s record are noted. We order the trial court clerk, Lucy
Adame-Clark, to file, by September 3, 2019, a supplemental clerk’s record containing the
following items, with all exhibits in the order in which they were filed in the trial court:

       1. Plaintiff Motion For Final Summary Judgment, filed on or about February 28, 2019
       2. Defendants Response to Plaintiff's Motion for Final Summary Judgment, filed on or
       about March 14, 2019
       3. Defendant Nancy Alanis' Verified Original Answer to Wells Fargo, As Trustee Suit To
       Evict and Plea To the Jurisdiction, filed on or about November 21, 2018
       4. Writ of Possession Return Nulla Bona, filed on or about May 8, 2019
       5. Any Corrected Bill of Costs

        If the trial court clerk is unable to include any of the above filings in a supplemental
clerk’s record, we further order the trial court clerk, by September 3, 2019, to file a written
explanation with this court.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court